Title: From George Washington to James Anderson (of Scotland), 25 July 1798
From: Washington, George
To: Anderson, James



Esteemed Sir,
Mount Vernon 25th July 1798

Your favour of the 8th of February came safe, and would have received an earlier acknowledgment if anything had sooner occurred, worthy of communication.
I hope you have not only got relieved of the fever from which you were then recovering, but of the langour with which it had affected you; and that you are now engaged in the literary pursuits of which you gave the outlines—and which with your pen and under your arrangement of the subjects, must be curious, entertaining and Instructive. Thus persuaded, if you propose to carry the work on the plan of subscription, it would give me pleasure to be enrolled in the list.
I little imagined when I took my last leave of the walks of Public life and retired to the Shades of my Vine & Fig tree that any event would arise in my day that could bring me again on a public theatre. But the unjust, ambitious and intoxicated conduct of France towards these U. States has been, and continues to be such, that they must be opposed by a firm & manly resistance, or we shall not only hazard the subjugation of our Government but the Independence of our Nation also; both being evidently struck at by a lawless Domineering Power who respects no Rights, and is restrained by no Treaties when it is found inconvenient to observe them.
Thus situated—sustaining daily injuries—even indignities, with a patient forbearance, from a sincere desire to live in Peace & Harmony with all the World—The French Directory, mistaking the motives—the American character; and supposing that the People of this Country were divided, & would give countenance to their nefarious measures, have proceeded to exact loans (or in other words contributions) & to threaten us, in case of non compliance with their wild, unfounded & inconsistent complaints that we should share the fate of Venice & other Italian States.

This has roused the People from their slumbers & have filled them with indignation from one extremity to the other of the Union, and I trust, if they should attempt to carry their threats into effect & invade our Territorial, as they have done our Commercial Rights, they will meet a Spirit that will give them more trouble than they are aware of in the Citizens of these States.
When every thing Sacred, and dear to Freemen is thus threatned, I could not consistent with the principles which have actuated me through life remain an idle spectator—& refuse to obey the call of my Country to lead its Armies for defence and therefore have pledged myself to come forward whensoever the exigency shall require it.
With what sensations at my time of life (now turned of 66) without ambition or interest to stimulate me thereto, I shall relinquish the peaceful walks to which I had retired, and in the shades of which I had fondly hoped to spend the remnant of a life worn down with cares in contemplation on the past and in scenes present & to come⟨,⟩ of rural growth; let others & especially those who are best acquainted with the Construction of my Mind decide, while I believing that man was not designed by the All wise Creator to live for himself alone Prepare for the worst that can happen.
The Gardener you were so obliging as to send me continues to conduct himself extremely well. He is industrious sober and orderly—and understands his business—In short I never had a hired servant that pleased me better, and what adds to my satisfaction is that he is content himself, having declared that he never was happyer in his life. My best wishes will always attend you, and with very grt esteem & regard I am Sir Your most Obedt & Obliged Humble Servant

Go: Washington

